       Case 2:14-cr-00384-SVW Document 105 Filed 08/14/19 Page 1 of 2 Page ID #:448

   1
                                                                         FILED
                                                               CLERK, .S. DISTR!CTCOURT
   2

   3                                                                Ali i 4 2019,
   4                                                         CENTRAL DISTRfCT OF CALIFORNIA
                                                             6Y                     nFPt~TY
   5

   6

   7

   8
                                 UNITED STATES DISTRICT COURT
   9
                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10
                                      WESTERN DIVISION
 11
        UNITED STATES OF AMERICA,               No. CR 14-00384-SVW
 12
                   Plaintiff,                   [P    ~] ORDER AMENDING WARRANT
 13
                        v.
14
        ~ JIANJUN QIAO,
15        AKA "FENG LI," AND
       ! SHILAN ZHAO,
16

17                 Defendants.

E~~

19

20           The Court, having read and considered the government's request

21      for an order further amending the warrant for arrest as to Jianjun

22      Qiao, aka Feng Li, issued on December 14, 2018, and amended June 12,

23      2019, finds that the request, which this Court incorporates by

24      reference into this Order, demonstrates good cause.

25      THEREFOR, FOR GOOD CAUSE SHOWN:

26           The warrant for arrest issued as to Jianjun Qiao, aka Feng Li,

27     issued on December 14, 2018, and amended on June 12, 2019, is hereby

r~~3   amended to include all the allegations included in the December 14,
     Case 2:14-cr-00384-SVW Document 105 Filed 08/14/19 Page 2 of 2 Page ID #:449

 1    2018, First Superseding Indictment charging defendant Jianjun Qiao,

 ~~ aka Feng Li, specifically, 18 U.S.C. § 371: Conspiracy to Commit

 3    Immigration Fraud and Interstate and International Transport of

 4    Stolen Money; 18 U.S.C. § 1956(h)       Conspiracy to Commit Money

 5    laundering; 18 U.S.C. § 1957: Financial Transactions in Criminally

 6    Derived Property; and 18 U.S.C. § 2(b)       Causing an Act to be Done. It

 7    is ordered that the warrant be issued unsealed.

 8           The previous arrest warrants issued in this matter are hereby

 9    withdrawn.

10           IT IS SO ORDERED.

11
                                                        _ -
12
                 ~/                               ~ ,
13    DATE                              `~   HONO      STEP    V. WILSON
                                             UNITED STATES DISTRICT JUDGE
14
      Presented by:
15
       NICOLA T. HANNA
16   ' United States Attorney
       BRANDON D. FOX
17    Assistant United States Attorney
      Chief, Criminal Division
18    STEVEN R. WELK
      Assistant United States Attorney
19
      Chief, Asset Forfeiture Section
20

21         /s/John J. Kucera
      JOHN J. KUCERA
22    Assistant United States Attorney

23    Attorneys for
      UNITED STATES OF AMERICA
24

25

26

27

28
